Wiley Gunter was convicted, at the October, 1917, term of the district court of Washita county, on a charge of receiving stolen property, and his punishment fixed at imprisonment in the state penitentiary for a term of two years.
Counsel for plaintiff in error urge only one proposition as ground for reversal, to wit, that the verdict of the jury and judgment of the court are not sustained by sufficient evidence. With this contention we cannot agree. The indictment charges the plaintiff in error with receiving various and sundry articles of merchandise. A few of the items named were one pair of ladies' shoes, one pair of men's shoes, one pair of pants, five yards of broadcloth, one shirt.
The proof shows that the plaintiff in error was suspected of connection with the theft of merchandise, and that upon proper complaint a warrant was issued, and the sheriff went to the home of the plaintiff in error and *Page 405 
searched for the property. The plaintiff in error was at home at the time the sheriff arrived, and denied the presence of stolen property, and said anything they found on the premises belonged to him. The sheriff made a diligent search of the premises. The facts indicate that he had private advice concerning the secreted property, so, after investigating all other places, he searched the chicken house and there found a box beneath the chicken house floor containing the stolen property and a large quantity of merchandise in addition to that set out in the complaint, including groceries, all of which were buried in the chicken house and beneath the chicken roosts. The plaintiff in error claimed all this merchandise at the time it was discovered, and told the sheriff he had purchased it from a peddler. At the trial of the case these and other facts were placed before the jury. The defendant did not testify, and offered no testimony in his defense.
It is earnestly argued by counsel for plaintiff in error that the judgment should be reversed because the evidence did not establish the fact that the plaintiff in error received the merchandise as charged, knowing that it had been stolen. With this contention we cannot agree. The merchandise was not only found on the premises of the accused, but ownership claimed by him, and he endeavored to explain the possession by the contention that he had purchased the goods lawfully. He buried these groceries and wearing apparel beneath the chicken roost, where it was found after diligent search by the officers. We are inclined to the view that an intelligent jury, in the ordinary course of its duty, would be warranted in concluding that no innocent man who had made an honest purchase of merchandise, including wearing apparel and food, would *Page 406 
find occasion to hide them beneath a chicken roost, and considering these things together with the fact that the property had been stolen recently and the many incriminating facts in connection with the possession of the property of the accused, and giving due weight to the many other circumstances disclosed by the record, we cannot say the jury was without testimony upon which to base a verdict of guilty, or that the judgment of the court was insufficiently sustained.
There being no prejudicial error disclosed by the record, the judgment of the trial court is affirmed. Mandate ordered forthwith.
DOYLE, P.J., and MATSON, J., concur.